UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

WILLIAM H. TIRKOT, ON BEHALF OF
HIMSELF AND ALL OTHERS SIMILARLY
SITUATED,

Plaintiff,
-against-
CAVALRY SPV I, LLC, CAVALRY
PORTFOLIO SERVICES, LLC, and JOHN DOE
1-10,

Defendants.

 

 

ANALISA TORRES, District Judge:

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: _ 12/6/2019

 

19 Civ. 10456 (AT)

ORDER

Having reviewed the parties’ letters dated November 18 and December 3, 2019, ECF Nos.

8 and 10, it is hereby ORDERED that:

1. By December 27, 2019, Defendants Cavalry SPV I, LLC, and Cavalry Portfolio
Services, LLC, shall file their motion to compel arbitration;

2. By January 17, 2020, Plaintiff shall file his opposition; and

3. By January 31, 2020, Defendants shall file their reply, if any.

SO ORDERED.

Dated: December 6, 2019
New York, New York

O7-

ANALISA TORRES
United States District Judge
